Citation Nr: 1520206	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-18 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's degenerative arthritis and status post ligament repair of the left shoulder is proximately due to his service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis and status post ligament repair of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for degenerative arthritis and status post ligament repair of the left shoulder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has a current left shoulder disability proximately due to his service-connected right shoulder disability.  Specifically, he reports that compensating for his right shoulder disability resulted in a left shoulder disability which required surgery with painful residuals.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to a left shoulder disability. 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, a September 2009 VA examiner diagnosed degenerative arthritis and status post ligament repair of the left shoulder.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection. 

With respect to whether the Veteran's left shoulder disability was caused or aggravated by a service-connected disability, there are conflicting medical opinions.  A June 2010 VA examiner opined that the Veteran's left shoulder disability was less likely than not caused or aggravated by the Veteran's right shoulder disability.  In support of this opinion, the VA examiner stated that any current left shoulder disability was related to the Veteran's shoulder surgery in the 1970s rather than to his right shoulder disability.  The VA examiner also cited to current x-rays showing intact joint spaces.  Conversely, in a private opinion dated March 2010, 
Dr. F. Roura opined that the Veteran's left shoulder disability was directly related to his service-connected right shoulder disability.  Dr. Roura stated that the Veteran's left shoulder deteriorated in the years following his active duty service as a result of compensating for pain and damage to the right shoulder, and that the Veteran had to have surgery in the 1970s as a result of such deterioration.  Both opinions were based on a review of the Veteran's service treatment records and medical history.

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's left shoulder disability is proximately due to his service-connected right shoulder disability.  Therefore, service connection for degenerative arthritis and status post ligament repair of the left shoulder is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for degenerative arthritis and status post ligament repair of the left shoulder is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


